Exhibit 10.1







STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT (“Agreement”) is made and entered into as of this
26th day of March, 2010, by and between Infrastructure Developments Corp., a
Nevada corporation (the “Company”), and Rimac Trading Company Ltd., a
corporation organized and existing under the laws of the British Virgin Islands
(the “Buyer”).




RECITALS




A.  The Company is a corporation duly organized, validly existing and in good
standing pursuant to the laws of the State of Nevada.




B.  The Buyer desires to invest the principal amount of one hundred thousand
dollars ($100,000) with and in the Company (the “Principal Amount”) and receive,
in exchange therefore, as consideration for that investment, five hundred
thousand (500,000) shares of the Company’s common stock at $0.20 per share.
 Those shares of that common stock shall be referred to in this Agreement as the
“Acquired Shares”.  All dollar amounts specified in this Agreement shall be, and
are, in United States Dollars.




C.  The Company desires to sell and issue to the Buyer the Acquired Shares, and
Buyer desires to purchase from the Company the Acquired Shares, on the terms and
subject to all of the conditions specified in this Agreement.




NOW, THEREFORE, IN CONSIDERATION OF THE FOREGOING RECITALS, PREMISES, MUTUAL
PROMISES, AGREEMENTS, REPRESENTATIONS AND WARRANTIES HEREIN SPECIFIED, FOR GOOD
AND VALUABLE CONSIDERATION, THE RECEIPT AND SUFFICIENCY OF WHICH ARE HEREBY
ACKNOWLEDGED, WITH THE INTENT TO BE OBLIGATED LEGALLY AND EQUITABLY, THE PARTIES
AGREE WITH EACH OTHER AS FOLLOWS:




1. Incorporation of Recitals.  The recitals of this Agreement, as specified
above, by this reference, are made a part of this Agreement proper, as specified
completely and specifically at length in this Agreement proper.




2. Subject Matter of and Consideration for Issue and Sale of Acquired Shares.




2.1 Issue and Sale of the Acquired Shares.  On the Closing Date, the Company
shall issue, sell, assign, transfer, convey, set over, and deliver to the Buyer,
and the Buyer shall purchase from the Company, all of the Acquired Shares, by
delivering or causing to be delivered to the Buyer at the Closing certificates
evidencing and representing the Acquired Shares.




2.2  Consideration for the Acquired Shares.  On the Closing Date, the Buyer
shall pay or cause to be paid to the Company at the Closing the principal amount
as set forth above.




3. Closing Date.

 

3.1

The closing (the “Closing”) of the transaction contemplated by the provisions of
this Agreement shall occur on the 29th day of March 2010, or on such other date
as may be determined by the Company (the “Closing Date”).




3.2

The Company may, at its discretion, elect to close the Offering in one or more
closings, in which event the Company may agree with one or more subscribers
(including the Subscriber hereunder) to complete delivery of the Shares to such
subscriber(s) against payment therefore at any time on or prior to the Closing
Date.    




4. Representations, Warranties and Covenants of the Buyer.  The Buyer
represents, warrants, and covenants the following, the truth and accuracy of
each of which shall constitute a condition precedent to the obligations of the
Company pursuant to the provisions of this Agreement:





1







--------------------------------------------------------------------------------




4.1  The Buyer’s Independent Investigation.  The Buyer has relied solely upon
such independent investigations made by the Buyer or by the Buyer’s
representatives in making his decision to purchase the Acquired Shares.




4.2 No Determination of Value or Fairness.  The Buyer is aware that no agency
has approved or made any finding or determination regarding the value or
fairness of the purchase of the Acquired Shares or any recommendation or
endorsement of the Acquired Shares.  




4.3 The Buyer’s Knowledge and Experience.  The Buyer has the requisite knowledge
and experience to evaluate the relative business aspects and risks, or the Buyer
has relied upon the advice of experienced advisors with regard to such aspects
and risks, and other considerations involved in purchasing the Acquired Shares.




4.4 The Buyer’s Due Diligence.  The Buyer and the Buyer’s counsel or advisors
(collectively, “representatives”) have conducted or have had the opportunity to
conduct such due diligence as the Buyer has, or they, as the case may be, have,
deemed necessary to complete the Buyer’s evaluation of a purchase of the
Acquired Shares.  




4.5 Buyer’s Discussion with Management.  The Buyer and the Buyer’s
representatives have had the opportunity to discuss all material aspects
regarding a purchase of the Acquired Shares with management of the Company or
with its authorized agents, and any and all questions asked have been answered
to the full satisfaction of the Buyer and the Buyer’s representatives.




4.6 Buyer’s Reasonable Expectation of Profit.  The Buyer is purchasing the
Acquired Shares with a reasonable expectation of an economic profit from such
purchase.




4.7 Registration Rights.  The Company is not obligated to register the Acquired
Shares in any registration statement filed by the Company with the Securities
and Exchange Commission after the Closing Date.




4.8 Acknowledgement of Restriction regarding Transferability.  The Buyer is
aware that there are substantial restrictions on the transferability of the
Acquired Shares.  As the Acquired Shares have not been registered pursuant to
the provisions of the Act, because of the exemption specified by the provision
of Regulation S, the Acquired Shares are “restricted securities” and cannot be
transferred, assigned, sold, or otherwise conveyed in the United States of
America unless in accordance with the provisions of Regulation S.  In that
regard, the Buyer shall not sell, transfer, assign, pledge, hypothecate or
otherwise dispose of any of the Acquired Shares in any manner which would
violate the provisions of Regulation S or eliminate the availability to the
Company of the exemption from the registration and prospectus delivery
requirements of the Act, which exemption is specified by the provisions of
Regulation S.  The Buyer is aware that the Buyer shall be responsible for
compliance with all conditions on transfer imposed by the provisions of
Regulation S and for any expenses incurred by the Company for legal and
accounting services in connection with reviewing such a proposed transfer and
issuing opinions in connection therewith.




4.9 Buyer’s Net Worth.  The Buyer has adequate net worth and means of providing
for the Buyer’s current needs and contingencies to sustain a complete loss of
the Buyer’s investment in the Company at the time of investment, and the Buyer
has no need for liquidity in connection with the Acquired Shares.  The Buyer
currently can afford a complete loss of the amount that the Buyer will pay for
the Acquired Shares.




4.10 Indemnification by the Buyer. The Buyer shall indemnify and hold harmless
the Company, and respective officers, directors, affiliates, accountants,
attorneys, agents, and other representatives from and against all damages,
losses, costs and expenses (including reasonable attorneys’ fees) which they may
incur by reason of any breach of any representation, warranty, covenant, or
agreement made by you in this Agreement in connection with the purchase of the
Acquired Shares.




4.11 The Buyer’s Status as a Non-U.S. Person.  The Buyer is not a “U.S. person”,
as defined below.  A “non-U.S. person” is any person that is not a “U.S.
Person”.  A “U.S. Person” is: (i) any natural person resident in the United
States of America; (ii) any partnership or corporation organized or incorporated
pursuant to the laws of the United States of America; (iii) any estate of which
any executor or administrator is a U.S. person; (iv) any trust of which any
trustee is a U.S. person; (v) any agency or branch of a foreign entity located
in the United States of America; (vi) any non-discretionary account or similar
account (other than an estate or trust) held by a dealer or other fiduciary for
the benefit or account of a U.S. person; (vii) any discretionary account or
similar account (other than an estate or trust) held by a dealer or other
fiduciary organized, incorporated, or (if an individual) resident in the United
States of America; and (viii) any partnership or corporation if: (a) organized
or incorporated pursuant to the laws of any foreign jurisdiction; and (b) formed
by a U.S. person principally for the purpose of investing in securities not
registered pursuant to the Act, unless it is organized or incorporated, and
owned, by “accredited investors” (as defined in Rule 501(a) of Regulation D
promulgated pursuant to the Act) who are not natural persons, estates or trusts.





2







--------------------------------------------------------------------------------







5. Representations, Warranties and Covenants of the Company.  The Company
represents, warrants, and covenants the following, the truth and accuracy of
which shall constitute a condition precedent to the obligations of the Buyer
pursuant to the provisions of this Agreement:




6. Obligations at Closing.




6.1  Obligations of the Company.  On or before the Closing Date, the Company
shall deliver or cause to be delivered to the Buyer certificates signed by the
President and Secretary of the Company evidencing and representing the Acquired
Shares and dated as of the date the Principal Amount is received by the Company.




6.2  Obligations of Buyer.  On or before the Closing Date, the Buyer shall
deliver or cause to be delivered the Principal Amount to the Company in
accordance with the wiring instructions that are provided in this Stock Purchase
Agreement.




7.  Further Assurances.  Each party shall take any and all action necessary,
appropriate or advisable to execute and discharge such party’s responsibilities
and obligations created by the provisions of this Agreement and carrying out the
intents and purposes of and consummating and closing the transaction
contemplated by the provisions of this Agreement.




8.  Expenses. Each party shall pay any and all costs and expenses incurred or to
be incurred by such party in negotiating and preparing this Agreement and
effectuating the intents and purposes of and consummating and closing the
transaction contemplated by the provisions of this Agreement.




9.  Assignment.  No party shall have the right, without the consent of the other
party, to assign, transfer, sell, pledge, hypothecate, delegate, or otherwise
transfer, whether voluntarily, involuntarily or by operation of law, any of such
party’s rights or obligations created by the provisions of this Agreement, nor
shall the parties’ rights be subject to encumbrance or the claim of creditors.
 Any such purported assignment, transfer, or delegation shall be null and void.




10. Successors and Assigns.  This Agreement and each of its provisions shall
obligate the heirs, executors, administrators, successors, and assigns of each
of the parties.  Nothing specified in this article, however, shall be a consent
to the assignment or delegation by any party of such party’s respective rights
and obligations created by the provisions of this Agreement.




11.  Execution in Counterparts.  This Agreement may be prepared in multiple
copies and forwarded to each of the parties for execution.  This Agreement shall
become effective when the Company receives a copy or copies of this Agreement
executed by the parties in the names as those names appear at the end of this
Agreement.  All of the signatures of the parties may be affixed to one copy or
to separate copies of this Agreement and when all such copies are received and
signed by all the parties, those copies shall constitute one agreement which is
not otherwise separable or divisible.




12. Captions and Interpretations.  Captions of the sections and paragraphs of
this Agreement are for convenience and reference only, and the works specified
therein shall in no way be held to explain, modify, amplify or aid in the
interpretation, construction, or meaning of the provisions of this Agreement.
 The language in all parts to this Agreement, in all cases, shall be construed
in accordance with the fair meaning of that language as if prepared by all
parties and not strictly for or against any party.  Each party and counsel for
such party have reviewed this Agreement.  The rule of construction, which
requires a court to resolve any ambiguities against the drafting party, shall
not apply in interpreting the provisions of this Agreement.




13. Choice of Law.  All questions concerning the validity, interpretation, or
performance of any of the terms, conditions and provisions of this Agreement or
any of the rights or obligations of the parties shall be governed by, and
resolved in accordance with, the laws of the State of Nevada, without regard to
conflicts of law principles.




14.  Severability.  In the event any part of this Agreement, for any reason, is
determined by a court of competent jurisdiction to be invalid, such
determination shall not affect the validity of any remaining portion of this
Agreement, which remaining portion shall remain in full force and effect as if
this Agreement had been executed with the invalid portion thereof eliminated.
 It is hereby declared the intention of the parties that they would have
executed the remaining portion of this Agreement without including such part,
parts, or portion which, for any reason, may be hereafter determined to be
invalid.








3







--------------------------------------------------------------------------------

15.  Waiver and Modification.  No modification, supplement or amendment of this
Agreement or of any covenant, condition, or limitation specified in this
Agreement shall be valid unless the same is made in writing and duly executed by
both parties.  No waiver of any covenant, condition, or limitation specified in
this Agreement shall be valid unless the same is made in writing and duly
executed by the party making the waiver.  No waiver of any provision of this
Agreement shall be deemed, or shall constitute, a waiver of any other provision,
whether or not similar, nor shall any waiver constitute a continuing waiver.




16.  Governmental Rules and Regulations.  The transaction contemplated by the
provisions of this Agreement are and shall remain subject to any and all present
and future orders, rules and regulations of any duly constituted authority
having jurisdiction of that transaction.




17.  Number and Gender.  Whenever the singular number is used in this Agreement
and, when required by the context, the same shall include the plural, and vice
versa;  the masculine gender shall include the feminine and the neuter genders,
and vice versa; and the word “person” shall include individual, company, sole
proprietorship, corporation, joint venture, association, joint stock company,
fraternal order, cooperative, league, club, society, organization, trust,
estate, governmental agency, political subdivision or authority, firm,
municipality, congregation, partnership, or other form of entity.




IN WITNESS WHEREOF the parties have executed this Stock Purchase Agreement in
duplicate and in multiple counterparts, each of which shall have the force and
effect of an original, effective as of the date specified in the preamble of
this Agreement.




Infrastructure Developments Corp.

Rimac Trading Company Ltd.

      




By: /s/ Garry Unger                                        

By: /s/ Capt. Kishore Sudan                             

Name: Garry Unger, President

Name: Capt. Kishore Sudan, President











4





